Citation Nr: 0933124	
Decision Date: 09/03/09    Archive Date: 09/14/09

DOCKET NO.  06-29 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to an increased rating for paralysis of the 
common peroneal nerve, complete, left leg, currently 
evaluated as 40 percent disabling.  

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for eye disability, 
described as cataracts. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The Veteran had recognized guerrilla service from March 1945 
to November 1945 and service in the Regular Philippine Army 
from December 1945 to April 1946.  
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in May 2006, a 
statement of the case was issued in August 2006, and a 
substantive appeal was received in September 2006.  

The Board notes that the Veteran submitted additional 
evidence to the Board.  In an August 2009 brief, the 
Veteran's representative waived RO consideration of this 
evidence. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for hearing 
loss is addressed in the REMAND portion of the decision below 
and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's service-connected paralysis of the common 
peroneal nerve, complete, left leg, is productive of a 
disability picture consistent with complete paralysis of the 
external popliteal nerve.  

2.  Eye disability, described as cataracts, was not 
manifested during the Veteran's active duty service or for 
many years thereafter. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 40 percent for the Veteran's service-connected 
paralysis of the common peroneal nerve, complete, left leg, 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. Part 4, including §§ 4.7, 4.124a, Diagnostic Code 8521 
(2008).

2.  Eye disability, described as cataracts, was not incurred 
in or aggravated by the Veteran's active duty service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Duty to Notify

The record shows that in a January 2006 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefits sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist him in obtaining as well as his own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in January 2006, which was prior to the 
March 2006 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, a March 2006 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disabilities on 
appeal. 

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet.App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores.  
 
Although all of the requirements of Vazquez-Flores have not 
been met in the instant case, the Board finds that the notice 
error did not affect the essential fairness of the 
adjudication because the VCAA notices fully informed the 
Veteran that he may submit medical evidence as well as lay 
observations and employer statements in support of his claim.  
Moreover, in his notice of disagreement and substantive 
appeal, the Veteran specifically addressed his disability as 
well as the effect his disability had on his daily activities 
demonstrating that he had actual knowledge of the 
requirements for an increased rating.  Further, the Veteran 
is represented by a national service organization, which 
would have actual knowledge of the information necessary to 
substantiate the Veteran's claim.  It is appropriate to 
assume that the Veteran's representative included information 
concerning the elements of the claim in its guidance to the 
Veteran.  A notice defect can be cured by actual knowledge on 
the part of the claimant, see Vazquez-Flores v. Peake, 22 
Vet.App. 37 (2008). ("Actual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet.App. 23, 30-31 (2007).  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008).

Thus, as the Veteran had actual knowledge of the requirements 
for an increased rating and sufficient opportunity to submit 
evidence, despite the inadequate notice provided to the 
appellant, the Board finds no prejudice to the appellant in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet.App. 384, 394 (1993) (where the Board 
addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).   

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) 
(Reversing prior case law imposing a presumption of prejudice 
on any notice deficiency, and clarifying that the burden of 
showing that an error is harmful, or prejudicial, normally 
falls upon the party attacking the agency's determination.)  
See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. 
Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, private treatment records and a VA 
examination report.  The Board finds that the record as it 
stands includes adequate competent evidence to allow the 
Board to decide the case and no further action is necessary.  
See generally 38 C.F.R. § 3.159(c)(4).  No additional 
pertinent evidence has been identified by the claimant.   

With respect to the issue of an increased rating for his 
service-connected left leg disability, the Veteran was 
afforded VA examinations in February 2006.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The examination reports 
obtained contain sufficient information to decide this 
issue.  See Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, 
the Board finds that a further examination is not necessary. 

As discussed further below, with respect to the issue of 
entitlement to service connection for eye disability, a VA 
examination with nexus opinion is not required in order to 
make a final adjudication.  McLendon v. Nicholson, 20 
Vet.App. 79 (2006), states, that in disability compensation 
(service connection) claims, VA must provide a medical 
examination [for a nexus opinion, as applicable] when there 
is (1) competent evidence of a current disability or 
persistent or recurrent symptoms of a disability, and (2) 
evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the veteran's service or 
with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
set forth in McLendon are not met in this case. 

Initially, the evidence does not establish that the Veteran 
suffered "an event, injury or disease in service," with 
regard to his eyes, so it is not necessary to obtain a VA 
medical opinion with regard to etiology.  38 U.S.C.A. § 
5103A(d); 38 C.F.R.  § 3.159(c)(4).  In other words, absent 
such evidence, the Board finds that it is unnecessary to 
require the Veteran to report for a VA medical examination or 
to ask a medical expert to review the record because any 
examination report or medical opinion could not provide 
competent evidence of the manifestation of an eye  disability 
in service.  Moreover, given the absence of any competent 
evidence of the claimed post-service disability until 59 
after service, any current opinion provided at this point 
would be no more than speculative.  See 38 C.F.R. § 3.102 
(2007) (a finding of service connection may not be based on a 
resort to speculation or even remote possibility).  

In this case, the Board finds that a VA medical opinion or 
examination is not necessary with regard to the question of 
etiology of the eye disorder.  Because the evidence does not 
establish that the Veteran suffered "an event, injury or 
disease in service" as it relates to his claim of service 
connection for eye disability, it is not necessary to obtain 
a VA medical opinion.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  In other words, absent such evidence, the 
Board finds it unnecessary to require the Veteran to report 
for a VA medical examination or to ask a medical expert to 
review the record because any examination report or medical 
opinion could not provide competent evidence of the 
manifestation of an eye disability in service.

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the left leg and eye disability issues.  Further action to 
assist the Veteran with his hearing loss claim is addressed 
in the remand section of this decision. 

II.  Increased Rating for Service-Connected Left Leg

The Veteran is seeking an increased rating for his service-
connected paralysis of the common peroneal nerve, complete, 
left leg.  Disability evaluations are determined by the 
application of the Schedule For Rating Disabilities, which 
assigns ratings based on the average impairment of earning 
capacity resulting from a service-connected disability.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet.App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.  

The Veteran's service-connected left leg disability has been 
rated as 40 percent disabling by the RO under the provisions 
of Diagnostic Code 8521.  Under this regulatory provision, a 
maximum 40 percent rating is warranted for complete paralysis 
of the external popliteal nerve manifested by foot drop and 
slight droop of first phalanges of all toes; cannot dorsiflex 
the foot; extension (dorsal flexion) of proximal phalanges of 
toes lost; abduction of foot lost; adduction weakened; 
anesthesia covers entire dorsum of foot and toes.  

The Veteran filed his current claim for an increased rating 
in December 2005.  He was afforded a VA neurological 
examination in February 2006.  The claims file was not 
available for review; however, the Veteran's VA medical 
records were reviewed.  The examiner noted that the Veteran's 
last VA neurological examination was in February 2001.  The 
Veteran complained of intermittent cramps occurring mostly at 
night, which incapacitated him and lessened his ambulatory 
capabilities.  He also reported that lately he had noticed 
numbness on both lower legs.  The Veteran was not currently 
receiving medical care or taking any medications for this 
condition.  In sum, the Veteran complained of stiffness, 
numbness and cramping.  He had impaired anthalgic 
coordination.  On physical examination, the Veteran's motor 
strength was 4/5 and he had poor weight bearing.  However, he 
had a normal sensory examination.  There was no muscle 
atrophy, abnormal muscle tone or bulk, abnormal movements, or 
abnormal plantar reflex.  The examiner observed that the 
function of the joints was not affected by the nerve 
disorder.  The diagnosis was peripheral neuropathy (residuals 
of gunshot wound, left leg, with paralysis of common peroneal 
nerve, complete).  Paralysis was present.  Problems with 
lifting and carrying as well as decreased strength were 
noted.  The Veteran had been employed as a jeepney driver 
until 1970.  There were severe effects on chores, shopping, 
and exercise as well as a moderate effect on traveling.  The 
disability prevented sports.  
 
The Veteran was also afforded a contemporaneous VA joints 
examination.  Again, the claims file was not available for 
review.  The examiner observed that the Veteran suffered a 
gunshot wound over left leg, through and through with 
resulting injury to the common peroneal nerve.  Left knee 
pain developed after his injury.  The Veteran used a cane for 
walking.  The Veteran reported that he was only able to stand 
for 15 to 30 minutes and was unable to walk more than a few 
yards.  The Veteran complained of left knee stiffness, pain  
and weakness.  He indicated that the knee gave way and he 
experienced locking episodes several times a week.  There was 
no effusion, dislocation or subluxation.  However, the 
Veteran reported limitation of motion.  He experienced 
moderate, weekly flare-ups during which he was unable to walk 
or move left knee joint.  He also reported swelling and 
tenderness.  On physical examination, the Veteran walked with 
an antalgic gait.  Range of motion of the left knee was zero 
to 110 degrees with pain at 110 degrees.  In repetition, 
range of motion was zero to 100 degrees.  The examiner noted 
that weakness was the factor most responsible for the 
additional limitation of motion.  There was no joint 
ankylosis.  An x-ray of the left leg showed an old united 
fracture, proximal fibula.  An x-ray of the left knee showed 
bilateral patellar spurs.  

The examiner diagnosed the Veteran with degenerative 
arthritis of the knees.  He indicated that the disability had 
a moderate effect on chores, shopping, exercise, sports, 
recreation and travel as well as a mild effect on bathing, 
dressing and toileting.  The examiner also gave a separate 
diagnosis of old united fracture, proximal fibula, left, 
which had a moderate effect on exercise, sports and traveling 
and a mild effect on chores, shopping, recreation, bathing, 
dressing and toileting.  

The examination report also discussed the severity of the 
gunshot wound to  muscles XI and XII of the left leg.  It was 
noted that it was a through and through injury that injured 
the common peroneal nerve.  The Veteran reported weekly pain 
over the left leg lasting for hours of moderate intensity.  
He was unable to stand up for a few minutes during flare up 
of muscle pain.  The Veteran complained of pain, increased 
fatigability and weakness.  On physical examination,  the 
examiner observed that there was loss of deep fascia or 
muscle substance.  The left circumference was 30.5 cm and 
right leg circumference was 32.5 cm.  While tissue loss was 
observed, there was no muscle herniation.  Muscle strength 
was a four.  The diagnosis was injury to left leg muscles due 
to gunshot wound, which had a severe effect on sports; 
moderate effect on chores, shopping, exercise, recreation and 
traveling; and mild effect on bathing, dressing and 
toileting.  

Further, the examination report also observed that the 
Veteran had a gunshot wound scar located on the proximal 
third, anterolateral surface of the left leg.  The scar 
measured 1 cm by 1. 5 cm.  There was no tenderness to 
palpation, skin breakdown or ulceration, inflammation, 
elevation or keloid formation.  However, the scar was 
depressed, adhered to underlying tissue, had induration or 
inflexibility and underlying tissue loss.  The texture and 
color were normal.  There was no disfigurement of the head, 
face or neck.  There was no limitation of motion due to the 
scar.  The diagnosis was healed scar, left leg due to gunshot 
wound.  He had a second scar, which was a linear surgical 
scar, posterior aspect middle third of the left leg that 
measured .2 cm by 10 cm.  There was no tenderness to 
palpation, skin breakdown or ulceration, inflammation, 
elevation or keloid formation.  However, the scar was 
depressed, adhered to underlying tissue, had induration or 
inflexibility and underlying tissue loss.  The texture and 
color were normal.  There was no disfigurement of the head, 
face or neck.  There was no limitation of motion due to the 
scar.  The diagnosis was healed surgical scar, left leg due 
to gunshot wound.  

Although the claims file was not available at the VA 
examinations, given that the examination reports set forth 
detailed examination findings in a manner which allows for 
informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.  

The Veteran submitted private treatment records with his 
claim, but the records do not address the severity of his 
service-connected left leg disability.  

In his statements of record, the Veteran reported that his 
disability had worsened since he was awarded the initial 40 
percent rating.  He now reported, giving way, pain, 
stiffness, weakness, cramps and numbness.  The Veteran 
submitted a January 2008 lay statement signed by his daughter 
and grandson, which provided that the Veteran was unable to 
walk for more than a few yards or stand for more than a few 
minutes due to his gun shot wound.  The statement indicated 
that the Veteran was also never employed because of his 
disability.  

Initially, the Board observes that the evaluation of the same 
disability under various diagnoses, a practice known as 
pyramiding, is to be avoided.  Both the use of manifestations 
not resulting from service-connected disease or injury in 
establishing the service-connected evaluation, and the 
evaluation of the same manifestation under different 
diagnoses are to be avoided.  38 C.F.R. § 4.14.  
Notwithstanding the above, VA is required to provide separate 
evaluations for separate manifestations of the same 
disability which are not duplicative or overlapping.  See 
Esteban v. Brown, 6 Vet.App. 259, 261 (1994).  In the instant 
case, the specific manifestations of the Veteran's left leg 
disability, such as numbness, weakness, limitation of motion 
and restriction of certain activities, are accounted for by 
the rating already assigned.  Thus, a separate evaluation 
would constitute pyramiding.  Further, the manifestations of 
joint and muscles injuries include limitation of motion so  
limitation of motion is already compensated under the current 
rating.     

As the Veteran is already receiving the maximum allowable 
rating under Diagnostic Code 8521, a higher rating is not 
available under this code.  The Board recognizes  that the 
gunshot wound also injured muscle groups XI and XII.  
Disabilities of these muscle groups are rated under 38 C.F.R. 
§ 4.73, Diagnostic Codes 5311 and 5312 for muscles of the 
foot and leg.  However, these codes do not allow for a rating 
in excess of 30 percent.  In turn, as the Veteran is already 
receiving a 40 percent rating for his disability, a higher 
rating is not available under these codes.  Further, as the 
injuries affect the same functions, specifically walking, 
standing and doing certain activities, the Veteran's muscle 
injury ratings cannot be combined with separate peripheral 
nerve paralysis ratings.  See 38 C.F.R. § 4.55.  

The Board now turns to see if a higher rating is warranted 
under ratings of the musculoskeletal system set forth in 
38 C.F.R. § 4.71a.  Disabilities of the knees are set forth 
in Diagnostic Codes 5256 through 5263.  Diagnostic Codes 
5257, 5258, 5259, 5260, 5262 and 5263 are not for application 
as they do not allow for a rating in excess of 40 percent.  
Diagnostic Code 5256 is not applicable because there has been 
no objective finding of ankylosis of the knee.  Further, 
Diagnostic Code 5261 is not applicable because there has been 
no objective finding that extension has been limited to 45 
degrees to warrant a 50 percent rating.  The February 2006 VA 
joint examination showed that the Veteran had full extension 
and specifically stated that there was no ankylosis of the 
knee.  

Further, the Board acknowledges that the Veteran has chronic 
pain and thus, recognizes the application of 38 C.F.R. §§ 
4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 40 percent.  

Moreover, the Board recognizes that the Veteran has a healed 
scar from the gunshot wound as well as a healed surgical scar 
from the wound.  However, given that the scars do not limit 
motion, exceed an area of 144 square inches, and are not 
unstable or painful, a separate rating for these scars is not 
warranted.  See 38 C.F.R. § 4.118, Diagnostic Codes 7801 
through 7805.  

The Board does not doubt that the left leg disability results 
in significant impairment.  However, the current 40 percent 
rating (the highest available under the diagnostic criteria) 
has been assigned in recognition of such impairment.  For 
reasons discussed above, the Board finds that the 
preponderance of the evidence is against a rating in excess 
of 40 percent for paralysis of the common peroneal nerve, 
complete, left leg, under any applicable diagnostic code.  As 
the preponderance of the evidence weighs against the claim, 
the benefit-of-the-doubt doctrine does not apply.  See 
38 U.S.C.A. § 5107(b).   

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the Veteran that the 
service-connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization so as to render impractical the 
application of the regular rating schedule standards.  The 
Board acknowledges that a January 2008 lay statement 
indicated that the Veteran had not worked since service due 
to his left leg disability.  However, the February 2006 VA 
examination showed that the Veteran was actually employed as 
a jeepney driver until 1970.  The Board finds that the 
impairment demonstrated fits squarely within the schedular 
rating criteria and that submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) is 
not warranted.  See Bagwell v. Brown, 9 Vet.App. 337 (1996); 
Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

III.  Service Connection for Eye Disability

The Veteran is also seeking service connection for eye 
disability, described as cataracts.  Applicable law provides 
that service connection will be granted if it is shown that 
the veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an 
injury occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Initially, the Board notes that the Veteran's personnel 
record showed that he engaged in combat.  Thus, the 
provisions of 38 U.S.C.A. § 1154(b) are applicable in this 
case.  However, the Veteran has not asserted that his eye 
disability, described as cataracts, is related to any injury 
suffered during combat. 

A service examination prior to discharge found no eye 
abnormalities and showed that the Veteran's vision was 20/20 
in both eyes.  The first post service medical evidence of an 
eye disability is a November 2005 private medical certificate 
that showed a diagnosis of cataract, senile, mature-both 
eyes.  The report noted that according to the Veteran's 
narration, blurring of vision started when he was in the 
military service.  There is no further medical evidence of 
record pertaining to the Veteran's eye disability.  

The January 2008 lay statement from his daughter and grandson 
simply state that the Veteran's eye condition is worsening, 
but they also do not link any current eye disability to a 
specific incident in service.  Moreover, as neither person 
was alive at the time of the Veteran's service, they are not 
competent to report of any incidents or problem in service 
with respect to the Veteran's eyes.  
 
Therefore, based on the evidence of record, the Board must 
find that service connection for eye disability, described as 
cataracts, is not warranted.  In sum, the Veteran's 
contentions that he has had eye problems since service are 
inconsistent with the overall evidence of record.  For 
example, the discharge examination found no eye abnormalities 
and his vision was 20/20 in both eyes.  Moreover, the Veteran 
filed his first claim for compensation at the VA shortly 
after his discharge from service in 1946.  Further, he has 
filed numerous claims for higher ratings since then.  
However, his first claim with respect to his eyes was not 
filed until December 2005.  The Board finds it reasonable to 
assume that if the Veteran had been having eye problems since 
service, he would have filed a claim for compensation before 
December 2005.  

Further, importantly, there is no medical evidence linking 
the Veteran's current eye disability to service.  Moreover, 
as it was approximately 59 years after service before medical 
evidence of an eye disability, there is no supporting 
evidence of a continuity of pertinent symptomatology.  A 
lengthy period without evidence of treatment may also be 
viewed as evidence weighting against the Veteran's claim.  
See generally Maxson v. Gober, 230 F.3d 1330 (Fed.Cir. 2000).

In sum, the Board acknowledges the Veteran's statements that 
he had eye problems related to service.  However, medical 
evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent 
medical evidence for these purposes.  Espiritu v. Derwinski, 
2 Vet.App. 492, 494 (1992).  Nevertheless, lay assertions may 
serve to support a claim for service connection by supporting 
the occurrence of lay-observable events or the presence of 
disability or symptoms of disability subject to lay 
observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); 
Jandreau v. Nicholson, No. 07-7029, slip op. at 7 (Fed. Cir. 
July 3, 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  

Here, the Veteran is competent to say that he experienced 
symptoms.  However, the Board does not believe that cataracts 
are subject to lay diagnosis.  The Veteran has not 
demonstrated that he has the expertise required to diagnose 
an eye disability and link it to service.  Further, as 
discussed above, the Board assigns little probative weight to 
the Veteran's current assertions that he has had symptoms 
since service as they are inconsistent with the other 
evidence of record, and, in turn, are not credible.  Thus, 
while the Veteran's contentions have been carefully 
considered, these contentions are outweighed by the lack 
medical evidence of record to support his claim.
 
In conclusion, the preponderance of the evidence is against 
finding that eye disability, described as cataracts, is 
related to the Veteran's active duty service.  As a 
preponderance of the evidence is against the claim for 
service connection, the benefit of the doubt doctrine is not 
applicable.  38 U.S.C.A. § 5107. 


ORDER

A rating in excess of 40 percent for the Veteran's service-
connected paralysis of the common peroneal nerve, complete, 
left leg, is not warranted.  Further, service connection for 
eye disability, described as cataracts is not warranted.  To 
that extent, the appeal is denied.  


REMAND

The present appeal also includes the issue of entitlement to 
service connection for hearing loss.  The Veteran claims that 
his hearing loss is due to traumatic noise exposure from 
cannons while in service.  As noted above, the Veteran is a 
combat veteran and thus, his exposure to combat noise is 
conceded.  See 38 U.S.C.A. § 1154(b).  An April 1975 private 
medical report indicated that the Veteran perhaps had inner 
ear deafness of the right ear.  Moreover, April 2005 and 
November 2005 private medical documents showed a current 
diagnosis of bilateral hearing loss.  Thus, given that the 
Veteran was exposed to combat noise during service and the 
diagnosis of a current disability, the Board finds that the 
Veteran should be afforded a VA examination to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).  See McLendon v. 
Nicholson, 20 Vet.App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be scheduled for a 
VA audiological examination to determine 
the nature, extent and etiology of any 
currently manifested hearing loss.  The 
claims file must be made available to the 
examiner for review in connection with 
the examination.  After examining the 
Veteran and reviewing the claims file, 
the examiner should offer an opinion as 
to whether it is at least as likely as 
not (a 50% or higher degree of 
probability) that any current hearing 
loss is related to acoustic trauma during 
service.  A detailed rationale should be 
furnished for the opinion.  

2.  After ensuring that the VA 
examination report and opinion are 
adequate and responsive to the question 
posed in the above paragraph number 1, 
the RO review the expanded record and 
determine is service connection for 
hearing loss is warranted.  If the 
benefit sought on appeal is not granted, 
the Veteran and his representative should 
be provided with a supplemental statement 
of the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


